Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 7 December 2021 in which claims 1, 7, 11, 19 and 22 were amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated & September 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1-23 are under prosecution.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 has been amended to define permeabilizing the sample “after contacting with the generated spatial array”.   
Applicant points to page 413, lines 28-33 for support of the newly defined method.   The cited passage states:
In some embodiments, the biological sample is permeabilized under conditions sufficient to allow one or more analytes present in the biological sample to interact with the capture probes of the spatial array. After capture of analytes in the biological sample the analytes can be analyzed (e.g., reverse transcribed, amplified, sequenced) by any of the variety of methods described herein.

The passage teaches conditions for permeabilization but does not define permeabilizing after array contact as newly claimed.   The specification teaches a variety of permeabilization techniques throughout the specification. However, permeabilization following array contact does not appear to be described.   Therefore the amendment appears to introduce subject matter that was not described in the originally filed specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al (2015/0148239, published 28 May 2015), Stahl et al (IDS:8/21), Science 1 July 2016, 78-82) in view of Gunderson et al (2005/0136414, published 23 June 2004) and/or Chee et a92016/0138091, published 19 May 2016).
Regarding Claims 1, 17-19, Peter teaches a method for generating a spatial array comprising a plurality of probes comprising a first region having a spatial barcode and a second region having a target capture site (e.g. Abstract, figure 2 and related text).    Peter further suggests using splints (¶ 67)
Stahl also teaches a method for generating a spatial array comprising a plurality of probes comprising a first region having a spatial barcode and a second region having a target capture site, the 5’ end attached to the substrate (Fig. 2 and Supplemental Information, “Generation of spatially barcoded arrays for Spatial Transcriptomics”). 

However, splints were well-known and routinely practiced in the art of probe construction as taught by Gunderson and Chee. 
Gunderson teaches using a universal array of addressable adaptor probes (e.g. ¶ 5) to create an array of locus-specific probe array by using a locus-specific probe and a single-stranded oligonucleotide splint having a sequence complementary to the desired locus and complementary to the addressable adaptor to create a ligation product comprising the addressable adaptor sequence and locus-specific capture sequence (e.g. Fig. 3-4 and related text, ¶ 24, ¶ 175) and exemplifies using T4 ligase (¶ 203). 
Chee also teaches a plurality of probes for spatial analysis of samples wherein the sequence-specific probes are created from probe pairs comprising ligation handles complementary to a single-stranded splint whereby upon hybridization of the probes and splint, the probes are ligated to form probes for spatial analysis of tissue samples.  Chee further teaches the ligation handles and splint overcome well-known problems of probe ligations techniques (¶ 185): 
In some embodiments, a method disclosed herein mitigates both problems. FIG. 8B shows the general principle of the method. In this case, instead of using probes that hybridize in direct proximity on an RNA target, the probes are separated by some distance with non-hybridizing overhanging sequences on their proximal ends. These overhanging sequences are designed to be complementary to a short DNA splint. This splint can be universal for all the probe pairs in a multiplexed assay or can be specific for a given probe pair or subset of probe pairs. The distance between the two probes in a pair can be adjusted to optimize ligation efficiency. There is flexibility in this distance, which improves the efficiency at which the two probes are joined. In addition, using a universal splint eliminates the sequence-dependent variation in ligation efficiency between the multiple probe sets in a multiplexed in situ assay. In another aspect, probes can be more easily designed, and more suitable probe sets can be designed, due to increased freedom of varying the distance between probes. (emphasis added).

One of ordinary skill would have reasonably utilized a splint to create target-specific addressable probes in the methods of Peter and/or Stahl based on the cost savings and convenience of starting with a commercially available product as taught by Gunderson (¶ 6) and/or for the expected benefits of probe-generating efficiency as taught by Chee (e.g. ¶ 185). 
Peter is silent regarding 5’ immobilization.  However, probe immobilization was well-known as taught by Stahl (Fig. 2 and related text) and Gunderson (e.g. ¶ 106).  Therefore it would have been obvious to the ordinary artisan to immobilize the probe via the 5’ end as routinely practiced in the art.
Regarding Claim 2, Peter teaches the distal end of the probe comprises a second barcode (e.g. Fig, 2 and related text).  Stahl teaches the distal end of the probe comprises a target capture region and UMI (Fig. 2 and related text).  Gunderson 
Regarding Claim 3, Peter teaches a cleavable linker (e.g. ¶ 6).  Stahl teaches a cleavable linker (Fig. 2 and related text).  
Regarding Claim 4, Stahl teaches the target capture region comprises poly-t (Fig. 2 and Supplemental Information, “Generation of spatially barcoded arrays for Spatial Transcriptomics”).  
Regarding Claim 5, Peter teaches the capture region comprises a mixture of all bases (e.g. ¶ 95).   Gunderson teaches non-homopolymeric target capture sequence (e.g. ¶ 199).
Regarding Claim 6, Peter teaches contacting the sample to the array to hybridize the probes to the sample wherein the probes diffuse into the sample using active (i.e. magnetic force) migration (e.g. Fig. 5 and related text) wherein the probes are hybridized to and ligated to sample mRNA (¶ 92).  Stahl teaches contacting the array to a permeabilized sample for migration and hybridization of the probes to the sample (Supplemental Information “Permeabilization and reverse transcription”)
Regarding Claim 14, Peter images the sample (e.g. ¶ 62).  Stahl also images the sample (see Fig. 2-4). 
Regarding Claims 15-16, Peter teaches H & E staining (¶ 5).  Stahl also teaches H & E staining (Supplemental Information, “staining and imaging”).



s 1-6, 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al (2015/0148239, published 28 May 2015), Stahl et al (IDS:8/21), Science 1 July 2016, 78-82) in view of Gunderson et al (2005/0136414, published 23 June 2004) and/or Chee et a92016/0138091, published 19 May 2016) as applied to Claim 1 and further in view of Seelig et al (2017/0233722, filed 10 February 2017).
	Regarding Claims 1-6, 14-23, Peter, Stahl, Gunderson and Chee teach the method of Claims 1-6, 14-19 as discussed above.  
Additionally, Peter teaches the probes are created using blocking or splints (e.g. ¶ 67) but do not specifically teach protective groups and removal of the protecting groups.   However, using splints to create probes of desired components using splints and selectively removable protecting groups was well-known in the art as taught by Gunderson who teaches the probes are created using photoactivable linkers and masks (¶ 65) but does not specifically teach steps of removing protecting groups as defined by Claims 20-23.
However, using protecting groups and photocleavage for ligating sequences was well-known in the art as taught by Seelig (e.g. Fig. 5 and related text).
Seelig uses a mask to selectively photocleave and protect defined regions on the support so as to assemble the desired sequence in situ for subsequent bulk sequencing while maintaining spatial information (e.g. ¶ 77-81).
One of ordinary skill would have reasonably utilized the protecting groups and photocleavage of Seelig with the methods of Peter and Stahl for the expected benefit of bulk sequencing while maintaining spatial information as taught by Seelig.

s 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al (2015/0148239, published 28 May 2015), Stahl et al (IDS:8/21), Science 1 July 2016, 78-82) in view of Gunderson et al (2005/0136414, published 23 June 2004) and/or Chee et a92016/0138091, published 19 May 2016) as applied to Claim 1 and further in view of Jemt et al (Scientific Reports, 16 November 2016, pages 1-9) and Frisen et al (2015/0344942, published 3 December 2015).
Regarding Claims 1-19, Peter, Stahl, Gunderson and Chee teach the method of Claims 1-6, 14-19 as discussed above.  
Regarding, Claims 7-13, Peter teaches contacting the sample to the array to hybridize the probes to the sample wherein the probes diffuse into the sample using active (i.e. magnetic force) migration (e.g. Fig. 5 and related text) wherein the probes are hybridized to and ligated to sample mRNA (¶ 92).  Stahl teaches contacting the array to a permeabilized sample for migration and hybridization of the probes to the sample (Supplemental Information “Permeabilization and reverse transcription”).  The references do not specifically teach permeabiliation of the sample following contact with the array as defined by Claim 7.  
However, permeabilzation following array contact was well-known in the art as taught by Jemt.
Jemt teaches teach a spatial array of probes, the probes comprising a cleavage region, spatial barcode, UMI and poly-T for spatial analysis of tissue samples.  Jemt teaches contacting the array prior to permeabilization of the tissue (see “Results”, paragraphs 1-4).  Jemt teaches the techniques provides robust and high-throughput tissue analysis while maintaining spatial information (Abstract). 

Therefore, one of ordinary skill would have reasonably used routine experimentation to optimize the sample permeabilization as suggested by Frisen with the sample of Peter, Stahl, Gunderson and/or Chee thereby permeabilizing the sample following contact with the probes as taught by Jemt for the expected benefit of maintaining the spatial information of the tissue as desired in the art (e.g. Frisen and Jemt).


Response to Arguments
	Applicant asserts that none of Peter, Stahl, Gunderson and Hindson teach the invention as claimed i.e. probes ligated using a single-stranded splint.   Applicant discusses the teaching of each reference individually to support the assertion.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Peter, Applicant discusses the techniques of the reference and asserts that the reference differs from the instantly claimed invention.  Applicant acknowledges that the reference suggests using splints but argues that the reference 
 The argument has been considered but is not found persuasive.  Applicant appears to assert that a suggestion to use a splint is insufficient teaching or motivation to use a splint.   However, as cited above, splints were well known and routinely practiced in the art (e.g. Gunderson and Chee).  Therefore one of ordinary skill would reasonably understand the techniques for using splints.   It is maintained that one of ordinary skill would have reasonably utilized splints to create the probes of Peter based on the suggestion to do so by Peter. 
Regarding Stahl, Applicant discusses the techniques used by the reference and asserts that the reference provides no teaching or suggestion to utilize splints as required by the claim and therefore does not obviated the invention.
The argument has been considered but is not found sufficient to overcome the rejection because as discussed above, splints and the advantages provided by splints were well-known and their use was routinely practiced in the art.   It is maintained that one of ordinary skill would have reasonably utilized splints based on the well-known advantages discussed above. 
Regarding Gunderson, Applicant discusses the techniques of the reference but argues that Gunderson does not teach a spatial array and therefore does not teach every element of the claim.   Applicant further argues that the splint illustrated in figures 3, 4A and 4E of Gunderson hybridize to the entire third oligo but not “a portion” of the oligo which would correspond to a ligation handle of the donor oligonucleotide.  For this 
	The argument has been considered but is not found persuasive.   The instant claims define the splint comprising a sequence substantially complementary to the first and second ligation handles.  The claims do not limit the splint to only a portion of the third/donor oligonucleotide and the claims do not limit the donor/third oligonucleotide such that the second ligation handle and capture domain are distinct, non-overlapping and/or independent.   The claims only require that the splint is substantially complementary to the second handle.  For all the above reasons, Applicant’s arguments are not commensurate in scope with the claims.   Furthermore, it is noted that Gunderson is not limited to the embodiments of figures 3, 4A and 4E.   Gunderson specifically teaches a splint that is complementary to a portion of the third oligonucleotide (see figure 4C, ¶ 25, ¶ 175):
[0175] The invention includes locus-specific arrays comprising an adapter probe covalently attached to a solid support, a locus-specific oligonucleotide, and a splint oligonucleotide comprising a portion specific for a first adapter sequence and a portion specific for a second adapter sequence. The first adapter-specific portion of the splint oligonucleotide is hybridized to the adapter probe which is attached to the solid support, and the second adapter specific portion is hybridized to an adapter portion of a chimeric oligonucleotide containing a locus-specific portion and an adapter portion. The locus-specific oligonucleotide and the adapter probe can further be ligated together to form an extended adapter probe containing a locus-specific region. (emphasis added)
	
Therefore it is maintained that Gunderson provides a teaching of splints for array synthesis and specifically teaches advantages of using the splints.  It is maintained that 
Regarding Hindson, Applicant argues that the reference teaches double-stranded splints and therefore is not relevant to the newly defined invention. 
It is noted that the new grounds for rejection, necessitated by the amendments, do not cite Hindson.  It is acknowledged that Hindson teaches a double-stranded splint.   The double-stranded splint of Hindson (see e.g. Fig. 23) comprises a single stranded component and therefore the teaching of Hindson remains relevant to the invention as claimed.  However, in the interest of expedited prosecution, the teaching of Chee is cited in the above rejection.
It is maintained that single-stranded splints were well-known and routinely practiced in the art of array construction and therefore one of ordinary skill would have reasonably utilized the well-known splints to create the array so Peter and/or Stahl.
Regarding Seelig, Applicant argues that the reference does not cure the deficiencies of Peter, Stahl, Gunderson and Hindson.  
The argument is not found sufficient to overcome the rejections set forth above because the teachings of Peter, Stahl, Gunderson and Chee are not deemed deficient for reasons discussed above. 
 It is maintained that the prior art cited above obviates the broadly claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634